  Case 1:18-cv-01407-JTN-ESC ECF No. 8 filed 03/26/19 PageID.17 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 MARY COMELLA,

        Plaintiff,
                                                                  Case No. 1:18-cv-1407
 v.
                                                                  HON. JANET T. NEFF
 THE GRANGER GROUP, et al.,

        Defendants.
 ____________________________/


                                   ORDER OF DISMISSAL

       This Court having sent to counsel for Plaintiff a Notice of Impending Dismissal (ECF No.

7) and having heard no response:

       NOW THEREFORE, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, this

matter is hereby DISMISSED without prejudice.

               IT IS SO ORDERED.



Dated: March 26, 2019                                      /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
